Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-10, 16, 23-25, 27-28 and 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. US 2018/0299976 A1 to Chiewcharnpipat et al. (Chiewcharnpipat).
As to claim 1, Chiewcharnpipat discloses a writing device (1) comprising: an electromagnetic (EM) tracking module to generate data indicative of a first EM pose of an EM transmitter (7) in relation to an EM receiver (16) (Figs. 1-2, Abstract, Pars. 22-23); and a processor (4) to process the data for identification of a pose of the writing device based on the first EM pose (Figs. 1-2, Pars. 25-28).  
As to claim 23, see claim 1 rejection above.
As to claim 2, Chiewcharnpipat discloses the EM tracking module comprises an EM receiver (16) (Figs. 1-2, Abstract, Pars. 22-23).  
As to claim 24, see claim 2 rejection above.
As to claim 3, Chiewcharnpipat discloses the EM tracking module comprises an EM transmitter (7) (Figs. 1-2, Abstract, Pars. 22-23).
As to claim 37, see claims 1-3 rejection above.
As to claim 25, see claim 3 rejection above.
As to claim 4, Chiewcharnpipat discloses a writing implement to deposit a material on a writing surface (Par. 18).
As to claim 5, Chiewcharnpipat discloses the material comprises one of the group consisting of: graphite and ink (Par. 18).
As to claim 9, Chiewcharnpipat discloses a sensor (e.g. ultrasonic sensor) to generate a first sensor pose based on sensor data (Fig. 1, Pars. 30-38); and wherein the processor (4) is to identify the pose of the writing device (1) based on the first EM pose and the first sensor pose (Fig. 1, Pars. 30-38).
As to claim 27, see claim 9 rejection above.
As to claim 10, Chiewcharnpipat discloses the first sensor is selected from a group that includes an ultrasonic sensor (2) (Fig. 1, Par. 40) (omit or an inertial measurement unit, a light sensor, a sonic sensor, and a radio frequency (RF) sensor).
As to claim 28, see claim 10 rejection above.
As to claim 16, Chiewcharnpipat discloses the EM tracking module comprises a magnetometer (7) (Fig. 1, Par. 47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 11, 17-18, 20-22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0299976 A1 to Chiewcharnpipat et al. (Chiewcharnpipat).
As to claim 8, Chiewcharnpipat discloses a writing implement (30) (Fig. 1, Par. 40, see also Pars. 30-38), wherein the writing device (1) includes a first end and a second end opposite the first end (Fig. 1, Par. 40, see also Pars. 30-38), and wherein the writing implement is located at the first end.
Chiewcharnpipat does not expressly disclose the EM tracking module is located at least 1 cm distance from the first end.
However, Chiewcharnpipat discloses the EM tracking module (30) is located at near the first end (e.g. within close proximity to the pen tip) (Fig. 1, Par. 40, see also Pars. 30-38).
It would have been obvious to one of ordinary skill in the art to dispose the EM tracking module at least 1 cm distance from the first end to prevent inference due to obstruction as suggested by Chiewcharnpipat (Par. 40).
As to claim 11, see claim 8 rejection/motivation above.  Chiewcharnpipat further discloses the processor (4) is to identify the pose of the writing device (1) based on a weighted combination of the first EM pose and the first sensor pose (Fig. 1, Pars. 30-38).
As to claim 17, see claim 8 rejection/motivation above.  Chiewcharnpipat further discloses a force sensor (6) to indicate that a force applied to a tip of the writing device has exceeded a threshold (Par. 45).
As to claim 29, see claim 17 rejection above.
As to claim 18, see claim 8 rejection/motivation above.  Chiewcharnpipat further discloses a sensor to indicate a two-dimensional position of a tip of the writing device relative to a writing surface (Figs. 1-3, Pars. 9, 29); and wherein the processor is to identify a pose of the tip based on the two- dimensional position of the tip (Figs. 1-3, Pars. 9, 29).
As to claim 20, see claim 8 rejection/motivation above.  Chiewcharnpipat further discloses a base device (e.g. 20) which comprises one of the EM transmitter and EM receiver (16) and which is removably integrated with the writing device (Figs. 1-2, Par. 30, 42).
As to claim 21,  Chiewcharnpipat discloses the base device further comprising: a dongle that comprises the other one of the EM transmitter and EM receiver (Figs. 1-2, Par. 30, 42).
As to claim 22, Chiewcharnpipat discloses the dongle is pluggable at removably coupled to an end of the writing device (Figs. 1-2, Par. 30, 42).

Claim(s) 6-7, 19, 26, 31-32, 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0299976 A1 to Chiewcharnpipat et al. (Chiewcharnpipat) and U.S. Patent Application Publication No. 2016/0139691 A1 to Li et al. (Li).
As to claim 6, Chiewcharnpipat discloses the pose is employed to track movements of the writing device at a computer device.
Li discloses the pose is employed to track movements of the writing device at a computer device (Par. 146).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chiewcharnpipat with the teaching of Li to provide an improved inputting device by providing users with an intuitive and flexible experience as suggested by Li (Par. 146).
As to claim 26, see claim 6 rejection above.
As to claim 7, Chiewcharnpipat discloses the pose is employed to capture handwriting at a computer device.
Li discloses the pose is employed to capture handwriting at a computer device (Par. 146).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chiewcharnpipat with the teaching of Li to provide an improved inputting device by providing users with an intuitive and flexible experience as suggested by Li (Par. 146).
As to claim 31, see claim 7 rejection above.
As to claim 19, Chiewcharnpipat does not expressly disclose the sensor is selected from a group consisting of that includes a roller tracker and an optical tracker.
Li discloses the sensor is selected from a group consisting of that includes an optical tracker (Par. 21).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chiewcharnpipat with the teaching of Li to provide an improved inputting device by providing users with an intuitive and flexible experience as suggested by Li (Par. 146).
As to claim 32, Chiewcharnpipat discloses fitting the captured handwriting to a plane (Fig. 2, Par. 22).
As to claim 34, Chiewcharnpipat as modified discloses determining a direction of the captured handwriting (Li’s Pars. 138, 152); and determining an orientation of the captured handwriting based on the direction (Li’s Pars. 138, 152).  It would have been obvious to one of ordinary skill in the art to have modified Chiewcharnpipat with the teaching of Li to provide an improved inputting device as suggested by Li (Pars. 137, 146).
As to claim 36, Chiewcharnpipat as modified discloses converting the captured handwriting to digital characters (Li’s Figs. 17a-17b, Pars. 150-151).  It would have been obvious to one of ordinary skill in the art to have modified Chiewcharnpipat with the teaching of Li to provide an improved inputting device as suggested by Li (Pars. 137, 146).

Claim(s) 33, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0299976 A1 to Chiewcharnpipat et al. (Chiewcharnpipat) and U.S. Patent Application Publication No. 2016/0139691 A1 to Li et al. (Li); in view of U.S. Patent Application Publication No. 2013/0251249 A1 to Huo et al. (Huo).
As to claim 33, Chiewcharnpipat does not expressly disclose determining an orientation of the handwriting by: iteratively rotating the captured handwriting; for each iteration, determining an orientation score; and selecting an orientation of the captured handwriting in response to the orientation score exceeding a threshold.
Huo discloses determining an orientation of the handwriting by: iteratively rotating the captured handwriting (Figs. 1, 3, Par. 15); for each iteration, determining an orientation score (e.g. weighted sum, lengths)(Figs. 1, 3, Par. 15); and selecting an orientation of the captured handwriting in response to the orientation score exceeding a threshold (Figs. 1, 3, Pars. 15, 19).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chiewcharnpipat with the teaching of Huo to increase recognition accuracy of handwriting as suggested by Huo (Par. 19).
As to claim 35, Chiewcharnpipat does not expressly disclose determining an orientation of the captured handwriting based on a machine learning model.
Huo determining an orientation of the captured handwriting based on a machine learning model (Par. 16).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chiewcharnpipat with the teaching of Huo to increase recognition accuracy and speed of handwriting as suggested by Huo (Pars. 16, 19).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0299976 A1 to Chiewcharnpipat et al. (Chiewcharnpipat) and U.S. Patent Application Publication No. 2012/0038549 A1 to Mandella et al. (Mandella).
As to claim 12, Chiewcharnpipat the processor is to process the data for identification of a pose of the writing device based on the first EM pose to manipulate one or more objects
Chiewcharnpipat does not expressly disclose the one or more objects in a virtual reality (VR) environment.
Mandella discloses the processor is to process the data for identification of a pose of the writing device based on the first EM pose to manipulate one or more objects in a virtual reality (VR) environment (Fig. 42, Par. 552).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chiewcharnpipat with the teaching of Mandella to provide a useful tool when performing high precision activities as suggested by Mandella (Par. 558).

Claim(s) 13-15 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0299976 A1 to Chiewcharnpipat et al. (Chiewcharnpipat) and U.S. Patent Application Publication No. 2014/0085270 A1 to Obata.
As to claim 13, Chiewcharnpipat does not expressly disclose the electromagnetic (EM) tracking module is to measure a magnitude and/or a phase of a generated EM field.
Obata discloses the electromagnetic (EM) tracking module is to measure a magnitude and/or a phase of a generated EM field (Fig. 7, Par. 157).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chiewcharnpipat with the teaching of Obata to provide an improved touch detection process as suggested by Obata (Par. 157).
As to claim 30, see claim 13 rejection/motivation above.
As to claim 14, Chiewcharnpipat does not expressly disclose the EM tracking module comprises fewer than three EM coil axes 
Obata discloses the EM tracking module comprises fewer than three EM coil axes (16) (Fig. 8, Par. 157).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chiewcharnpipat with the teaching of Obata to provide an improved touch detection process as suggested by Obata (Par. 157).
As to claim 15, Chiewcharnpipat as modified discloses the writing device comprises a stylus (Chiewcharnpipat’s 1, Obata’s 1), and wherein an EM coil axis (Obata’s 16) is wound around a long axis of the stylus (Obata’s Figs. 1A, 8, Par. 74).  It would have been obvious to one of ordinary skill in the art to have modified Chiewcharnpipat with the teaching of Obata to provide an improved touch detection process as suggested by Obata (Par. 157).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692  

/IBRAHIM A KHAN/Primary Examiner, Art Unit 2692